Mr. Justice Texidor
delivered the opinion of the court.
The professional firm of Antonsanti & La Costa sued the heirs of Anna Axtmayer to recover fees for their services as attorneys in a case in which their services were engaged and rendered. After answer and trial the district court rendered judgment for the plaintiffs in the sum of four hundred dollars and the costs. This appeal was taken by the defendants from that judgment.
In the opinion accompanying the judgment the trial judge said:
"It has been proved also that in February of 1926 Anna Axtmayer, the mother of the defendant heirs, engaged the professional services of Antonsanti & La Costa to represent her in civil action No. 958 in the District Court of San Juan entitled Amy B. Macatee v. Dr. Diego Biascochea, operating under the name of Miramar Clinic, and Anna Axtmayer, defendants, and that in connection with said action No. 958 the plaintiffs held several consultations with Anna Axtmayer and also represented her in the District Court of San Juan until the termination of the case. It has been proved also that no stipxdation was made between the firm of Antonsanti & La Costa and Anna *540Axtmayer about the amount of the fees to.be paid by Mrs. Axtmayer to the plaintiffs for their professional services. It has been proved also that the said plaintiff firm has not received from Anna Axtmayer or from her heirs any sum of money in consideration of their professional services.”
The following error is assigned by the appellants:
“Only error: The district court of the judicial district of San Juan clearly erred in adjudging that the defendants should pay the said sum.”
The court weighed the evidence correctly. The services rendered were proved and the court estimated their value at four hundred dollars instead of the sum originally sued for.
The actual matter discussed by the appellants is the .amount of the fees and the court did not err in fixing their value.
The judgment appealed from, must be affirmed.
Mr. Chief Justice del Toro took no part in the decision >of this case.